internal_revenue_service department of the treasury uniform issue list dollar_figure washington dc contact person l g telephone number in reference to op e eo t date nec employer_identification_number key district_office legend le m n q d e f dear sir or madam this refers to your request for rulings under sec_501 and a of the internal_revenue_code facts l is a massachusetts corporation that has been recognized as an organization described in sec_501 has adopted a substantial conflicts of interest policy of the code l at its main facility in e the main facility l engages in the following activities through a staff of over physicians who are specially trained to treat diabetes and other endocrine diseases as well as other medical specialists l provides various health care services to ambulatory patients diagnosed with diabetes and related diseases l engages in both clinical and laboratory research programs involving diabetes and related diseases l’s ambulatory patients are an essential component of l's clinical research programs l participates in fellowship programs of the school of medicine involving diabetes-related studies such as endocrinology nephrology and ophthalmology addition l offers a variety of fellowship opportunities in its research laboratories participates informally in the training of medical students and physicians in residency training programs at the school of medicine are an essential component of l's medical education activities l's ambulatory patients l also in m is a massachusetts corporation that controls and oversees a health care delivery system of teaching and community hospitals physician groups and other caregivers care system includes six hospitals and sole corporate member of each of these hospitals recognized as an organization described in sec_501 the code m is the parent_corporation the m health m has been of m and l will enter into a formal cooperative arrangement involving the diagnosis treatment and care of ambulatory patients with diabetes and related diseases and the performance of related medical_research and medical education m and l intend to operate this arrangement through n the clinic formerly known as o which has been recognized as an organization described in sec_501 under the clinic’s restated articles of organization m and l are the members of the clinic and the clinic will operate in conjunction with and in support of amended bylaws l will elect five of the nine members of the clinic's board_of trustees and m will elect four under the clinic’s proposed of the code m and l under this proposed arrangement except in certain limited circumstances the clinic will be the exclusive provider of diabetes services for m's affiliates integrated multi-disciplinary practice that will serve as an essential component of m’s broad-based network of hospitals and other health care providers the clinic will provide the clinic will provide an as such specialty clinical diabetes and endocrine professional services for care of ambulatory patients with diabetes and endocrine disorders specialty services related to the care of ambulatory patients with diabetic complications - specialty services related to the care of ambulatory pediatric patients with diabetes and endocrine disorders and primary care to ambulatory patients with diabetes the clinic has applied for a clinic license from the d department of public health clinic rather than l will provide health care services to ambulatory patients diagnosed with diabetes and related diseases once this license is granted the except in very limited circumstances l will no longer provide health care services to ambulatory patients will continue to engage in clinical research activities and medical education activities involving diabetes and related diseases component of l’s clinical and laboratory research programs and its medical education activities the clinic’s patients will continue to be an essential however l the clinic’s principal_place_of_business will be at the main facility l will lease to the clinic approximately percent of the main facility where l currently provides health care services to ambulatory patients diagnosed with diabetes and related diseases will provide health care services to ambulatory patients diagnosed with diabetes and related diseases using leased and contracted physicians and other professional staff will pay l rent based on a proportionate allocation of l’s costs in the leased portion of the main facility the clinic the clinic initially the clinic will not directly employ physicians or other medical personnel l's employed physicians who currently provide health care services to ambulatory patients diagnosed with diabetes and related diseases employed physicians to l or directly to the clinic instead l will provide to the clinic in addition m's affiliates may contract their m and l will enter into a joint_venture agreement with under the joint_venture agreement respect to the clinic l will provide pursuant to a services agreement between m and l the services of l’s employed physicians and provide supervision direction and control of the day-to-day business activities management administration and operation of the clinic the clinic will compensate l for these services based on l’s costs which include the direct and indirect fully allocated costs of the services provided rulings requested the proposed arrangement between m and l with respect to the clinic will not affect the status of l as an i r s organization described in sec_501 code of the the rent l will receive from the clinic for the lease to the clinic of a portion of l's facilities where the clinic will provide health care services to ambulatory patients diagnosed with diabetes and related diseases will not constitute unrelated_business_taxable_income to l under sec_512 of the code the payments l will receive from the clinic under the services agreement for the provision of certain services to the clinic will not constitute unrelated_business_taxable_income to l under sec_512 the code of sec_501 c applicable law sec_501 of the code provides an exemption from federal_income_tax for organizations described in sec_501 including organizations that are organized and operated exclusively for charitable educational or scientific purposes sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable scientific or educational_purposes provided no part of the organization’s net_earnings inures to the benefit of any private_shareholder_or_individual sec_1 c -1 a of the income_tax regulations provides that for an organization to be exempt as one described in sec_501 it must be both organized and operated exclusively for one or more exempt purposes sec_1 c -1 d purpose includes a charitable purpose i b of the reguiations an exempt of the code under sec_1 c -1 d of the regulations provides that of the code in the term charitable is used in sec_501 its generally accepted legal sense long been recognized as second of trusts sec_368 fratcher the law of trusts sec_368 revrul_69_545 c b a charitable purpose the promotion of health has see restatement 4a scott and 4th ed revrul_69_545 1969_2_cb_117 established the community benefit standard as the basis for the federal_income_tax exemption of a hospital hospital satisfies the community benefit standard if this revenue_ruling held that a it promotes qe the health of community as a whole and it does not unduly benefit private individuals in achieving that objective a class of persons broad enough to benefit the sec_1 c -1 b of the regulations provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization a purposes of such organization to one or more exempt purposes and b otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes do not expressly empower the organization to engage limit the sec_1 c -1 c of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if activities which accomplish one or more of such exempt purposes specified in sec_501 not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose it engages primarily in of the code an organization will rev_rul 1976_2_cb_150 held that a nonprofit organization formed to encourage and assist in establishing nonprofit regional health data systems to conduct studies and propose improvements regarding quality utilization and effectiveness of health care and health care agencies and to educate those involved in furnishing administering and financing health care is operated exclusively for scientific and educational_purposes and qualifies for exemption under sec_501 of the code sec_512 sec_511 of the code in part imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 sec_512 of the code defines the term unrelated_business_taxable_income as gross_income derived by an organization from any unrelated_trade_or_business regularly carried on by it less the deductions directly connected with the carrying on of such trade_or_business both computed with certain modifications sec_513 of the code defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of the purpose or function constituting the basis for its exemption sec_513 of the code provides that the term unrelated_trade_or_business does not include any trade_or_business which is carried on described in sec_501 such as a hospital by the organization primarily for the convenience of its patients in the case of an organization sec_1_513-1 of the regulations defines unrelated less directly connected deductions and subject business taxable_income to mean gross_income derived by an organization from any unrelated_trade_or_business regularly carried on by it to certain modifications organization subject_to the tax imposed by sec_511 of the code is includible in the computation of unrelated_business_taxable_income if is income from trade_or_business such trade_or_business is regularly carried on by the organization and not substantially related other than through the production of funds the conduct of such trade_or_business is therefore gross_income of an exempt to the organization’s performance of its exempt functions it sec_1_513-1 d of the regulations states that the presence of the substantially related requirement necessitates an examination of the relationship between the business activities which generate the particular income in question -- the activities that is performing the services involved -- and the accomplishment of the organization’s exempt purposes of producing or distributing the goods or sec_1_513-1 of the regulations states that a trade an exempt_purpose and is substantially related or business is related to exempt purposes only where the conduct of the business activity has a causal relationship to the achievement of for purposes of sec_513 only if the causal relationship is substantial one from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes a trade_or_business for the conduct of thus a sec_501 rationale following the consummation of the proposed arrangement between l and m with respect to the clinic l will continue to be organized exclusively for charitable purposes therefore l will continue to satisfy the organizational_test under sec_1 c -1 a of the regulations following the clinic’s receipt of the clinic license from the gd department of public health l will no longer provide an health care services to ambulatory patients except in very however l will continue to engage in limited circumstances clinical research activities and medical education activities involving diabetes and related diseases constitute activities that directly promote health and further scientific and educational_purposes supra test under sec_1 c -1 a therefore l will continue to satisfy the operational see revrul_76_455 of the regulations these activities thus following the consummation of the proposed arrangement between l and m with respect to the clinic l will continue to promote the health of the community under the community benefit standard established in rev scientific and educational_purposes to satisfy the organizational and operational tests of sec_1 arrangement between l and m will not adversely affect the status of l as an organization described in sec_501 code rul supra and further its therefore l will continue c -1 a of the regulations as a result the of the sec_512 following the consummation of the proposed arrangement between l and m with respect to the clinic and after the clinic obtains a clinic license from the state of massachusetts the clinic rather than l will provide health care services to ambulatory patients diagnosed with diabetes and related diseases however l will continue to engage in its research and medical education programs and the clinic’s ambulatory patients will continue to be an essential component of these programs l will require the clinic’s ambulatory patients in order to therefore l's activities with respect to the continue to perform its tax-exempt research and medical education activities clinic leasing to the clinic a portion of the main facility where the clinic will provide health care services to ambulatory patients diagnosed with diabetes and related diseases and providing the clinic certain services related to its ability to provide these health care services will materially benefit l's activities and will contribute importantly to the accomplishment of l's tax-exempt purposes respect to the clinic will have a substantial causal relationship to the achievement of l’s tax-exempt purpose under sec_1_513-1 of the regulations providing certain services to the clinic are activities that will be substantially related to l’s performance of its exempt functions within the meaning of sec_512 sec_1_513-1 of the regulations as a result l’s activities with thus l’s leasing and of the code and ruling sec_1 the proposed arrangement between m and l with respect to the clinic will not affect the status of l as an organization described in sec_501 code of the the rent l will receive from the clinic for the lease to the clinic of a portion of l’s facilities where the clinic will provide health care services to ambulatory patients diagnosed with diabetes and related diseases will not constitute unrelated_business_taxable_income to l under sec_512 of the code the payments l will receive from the clinic under the services agreement for the provision of certain services to the clinic will not constitute unrelated_business_taxable_income to l under sec_512 of the code these rulings are based on the understanding that there will be no material changes in the facts upon which they are based these rulings do not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described these rulings are directed only to the organization that requested it may not be used or cited by others as precedent sec_6110 of the code provides that they we are informing your key district_director of this action please keep a copy of this ruling in your permanent records sincerely marvin friedlander marvin friedlander chief exempt_organizations technical branch bf
